 In the Matter Of PACIFIC GREYHOUND LINES, INC.andBROTHERHOOD)OF LOCOMOTIVE FIREMEN AND ENGINEMEN.Case No. C-134.-Decided December18, 1936Motor BusIndustry-Interference, Restraint or Coercion:attempt to bribe,union leaders ; attempts to induce resignation of union leaders ; discreditingunion ; engendering fear of loss of employment for union membership and'activity ; espionage ; expressed opposition to labor organization, threats of.retaliatory action ; interference with organizational activity ; questioning em-ployees regarding organizational activity ; persuading and warning employeesnot to join union; propaganda againstunion-Company-Dominated Union:domination and interference with administration ; financial and other support ;sponsorship, participation in affairs ; coercion to join ; soliciting membershipin ; check-off agreement with ; discrimination, in favor ofin-endorsing;, recog-nizing asrepresentative of employees ; discrimination in favor ofmembers of ;qualification as collective bargaining agency ; disestablished as agency foi;collectivebargainingDiscrimination: discharge-ReinstatementOrdered-BackPay:awarded.Mr. David C. SliawandMr. Bertram Edisesfor the Board.Mr. H. C. Lucas,of San Francisco, Cal., andBowen, Bost, Flan-nagan & Rogers,byMr. Ivan Bowen,ofMinneapolis,Minn., forrespondent.Mr. S. C. PhillipsandMr. W. E. Jones,of San Francisco, Cal.,,for the Brotherhood.Mr. Frederick P. Mett,of counsel to the Board.DECISIONSTATEMENT OF CASEOn April 7, 1936, the Brotherhood of Locomotive Firemen andEnginemen, hereinafter referred to as the Brotherhood, filed with theRegional Director for the Twentieth Region a charge that the Pa-cific Greyhound Lines, Inc., San Francisco, California, hereinafterreferred to as the respondent, had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of theNational Labor Relations Act, 49 Stat. 449, approved July 5, 1935,,hereinafter referred to as the Act.Thereafter the National LaborRelations Board, hereinafter referred to as the Board, by the Re-,gional Director for the Twentieth Region, issued a complaint and431 432NATIONAL LABOR RELATIONS BOARDan amended complaint against the respondent on May 29, 1936, andJune 10, 1936, respectively.'On June 25, 1936, the Board, acting pursuant to Article II, Sec-tion 37 (c) of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered a charge which had thereto-fore been filed with the Regional Director for the Twenty-first Re-gion by the Brotherhood, transferred to the Twentieth Region forthe purpose of consolidation with the proceeding already institutedin that Region.On July 28, 1936, the Board, by the Regional Di-rector for the Twentieth Region, issued a second amended and con-solidated complaint, hereinafter referred to as the complaint,against the respondent, alleging that it had engaged in unfair laborpractices as alleged in the two charges.With respect to the unfairlabor practices, the complaint in substance alleged that :1.The respondent discharged and refused to employ V. R. Sagerand H. A. Camy for the reason that they joined and assisted theBrotherhood, a labor organization, and engaged in concerted activi-tieswith other employees of the respondent for the purpose of col-lective bargaining and other mutual aid and protection.2.The respondent prior to July 5, 1935, initiated and formedDrivers' Association, Pacific Greyhound Lines, a labor organizationof its operating employees, hereinafter referred to as the Drivers'Association, and has at all times since July 5, 1935, dominated, inter-fered with and contributed support to the Drivers' Association.3.The respondent, by its officers and agents, has at numerous timessince July 5, 1935, urged, persuaded, and warned its employees torefrain from becoming or remaining members of the Brotherhood,and has threatened its employees with discharge if they became orremained members of the Brotherhood; and has, since July 5, 1935.by sundry and divers acts of interference, intimidation and coercion,,restrained its employees from joining or assisting the Brotherhood,and from engaging in concerted activities for the purpose of collec-tive bargaining and other mutual aid and protection.The complaint and accompanying notice of hearing were dulyserved upon the respondent. In its answer, filed on July 23, 1936,under circumstances related hereafter, the respondent admitted its.corporate organization ; alleged that it "is a common carrier for-1The complaint alleged that the respondent had committed unfair labor practiceswithin the meaning of Section 8, subdivisions(1), (2), and(3)of the ActTheamended complaint differed from the complaint in only one minor respectwhereasthe complaint alleged that the respondent had engaged in unfair labor practices within-the meaning of Section 8, subdivision (1) of the Act by its conduct towards "its em-ployees at San Francisco. California, and elsewhere on said Division 4", the amendedcomplaint alleged that the respondent had engaged in unfair labor practices within-themeaning of Section 8, subdivision (1) by its conduct towards "its employees at:San Francisco,California and on Divisions 4, 5, and 6 of its said lines". DECISIONS AND ORDERS433hire by motor vehicle in transporting passengers, baggage, mail andexpress upon the public highways for the general public in theStates of Oregon, California, Nevada, Utah, Arizona, New Mexicoand Texas, and has certain contracts with railway and express com-1xinies in its business as a common carrier"; further alleged thatit "operates in connection with the motor bus transportation systemknown as the Greyhound Lines, and is affiliated with several Grey-hound Companies through stock ownership by the Greyhound Cor-poration, a Delaware corporation, of the stock of Pacific GreyhoundCorporation, a Delaware corporation, which owns the stock of re-spondent and that the various Greyhound Companies, as connectingcarriers, operate a system of motor bus transportation throughoutvarious partsof the UnitedStates"; alleged that it discharged V. R.Sager and H. A. Cainy on or about March 13, 1936, and on or aboutMay 6, 1936, respectively, for cause.Except as to the foregoingmatters specifically alleged and admitted the respondent's answerdenies each and every allegation of the complaint.The hearing, originally scheduled to be conducted on June 29,1936, by Henry Eickhoff, Jr., duly designated by the Board as TrialExaminer, was duly postponed to July 23, 1936. Commencing onthat day, Charles A. Wood, duly designated by the Board as TrialExaminer in place of Henry Eickhoff, Jr., conducted a hearing atSan Francisco, California.Full opportunity to be heard, to examineand cross-examine witnesses and to produce evidence bearing uponthe issueswas afforded to all parties.The respondent appeared specially at the hearing and objectedto the' jurisdiction of the Board on constitutional grounds.No rul-ing was made by the Trial Examiner on such objection. The re-spondent then moved to dismiss the complaint on the same grounds.This motion was denied by the Trial Examiner and the respondenttook exception.Thereupon the respondent moved to dismiss thecomplaint for failure to state facts constituting a complaint undertheAct.This motion was likewise denied, the respondent againtaking exception.The respondent then filed its answer, and par-ticipated in the hearing.During the course of the hearing, counselfor the respondent moved to dismiss the complaint, "on the groundthat it is not based upon the charge by an organization of whichthe.National Labor Relations Board is cognizable of, or has jurisdic-tion over".-- The motion was denied.At the close of the Board'scase the respondent made three separate motions to dismiss.Thefirst was based on constitutional grounds; the second, on the groundthat the charges should have been filed by the employees affected bythe alleged unfair labor practices; the third, on the ground that theproof did not sustain the allegations of the complaint.Each of 434NATIONAL LABOR RELATIONS BOARDthese motions was in turn denied, the respondent taking exceptionto the Trial Examiner's rulings.At the close of the hearing the,respondent moved "to strike from the record all testimony in evi-dence relating to the time prior to July 5, 1935, upon the ground that;it is incompetent, irrelevant and immaterial" and to dismiss the<complaint "upon the ground that the proof now shows that the respond-ent, Pacific Greyhound Lines, has not conunitted any acts contraryto the provisions of the National Labor Relations Act".Each of;these motions was likewise denied.The motion by counsel for the,Board, also made at the close of the hearing, "to conform the plead-,ings in this case to the proof", was taken under advisement by the;Trial Examiner.On August 25, 1936, the Trial Examiner duly filed his Interme-diate Report in which he found that the respondent had engaged;in unfair labor practices affecting commerce, within the meaning of,Section 8, subdivisions (1), (2), and (3), and Section 2, subdivisions,(6) and, (7), of the Act. In this Intermediate ,Report, the Trial,Examiner granted the motion by counsel for the Board to conformthe pleadings,to the proof, and a request by counsel for the Board tomake two corrections in the transcript of testimony.No exceptionsto the Intermediate Report were filed by the respondent.The Board has reviewed all of the rulings made by the Trial Ex-aminer on motions and on objections to the introduction of evidence,and finds no error in such rulings. In consequence, such rulings,are hereby affirmed.The respondent's objection on special appear-ance was based on the same grounds as its first motion to dismissand is hereby overruled.The Board also finds that the Trial Exam-iner acted properly in granting the request of counsel for the Board.tomake two corrections in the transcript of the testimony, and inmaking such request for corrections a part of the record 2Upon the entire record in the case, the stenographic report of the;hearing and all the evidence, includingoraltestimony and other.evidence offered and received, and the Intermediate Report, the,Board makes the following :FINDINGS OF FACT1.THE RESPONDENTAND ITS BUSINESSThe respondent, Pacific Greyhound Lines, Inc., is a corporationorganized under and existing by virtue of the laws of the State2 Council for the Board had requested that the name"DickFagen" in line 8, page283, bechanged to VicSager,and that thename"Mr Fagen"in line 7,page 284 (steno-,,graphic transcript),be changed to Mr. Sager.The Intermediate Report makes thejustification for granting the request clear. DECISIONS AND ORDERS435of California, having its principal office in the City and Countyof San Francisco, in the State of California.District offices aremaintained by the respondent in Los Angles, California, and inPortland, Oregon.The respondent is engaged in the transportation by motor carrierof passengers, baggage, United States mail and express, over thepublic highways of seven of the Western States, namely, Oregon,California,Nevada, Utah, Arizona, New Mexico, and Texas. Itoperates intrastate and interstate buses on regular schedule over7,800 miles of highway in these states.For convenience in opera-tion and for various administrative purposes the respondent has di-vided its system into eight divisions. Its own. lines connect Port-land,Oregon, with such distant points as El Paso, Texas, andAlbuquerque, New Mexico, as well as with such intermediate pointsas San Francisco and Los Angeles, California, and Phoenix, Arizona.One of its lines connects Santa-Rosa, California, with Salt LakeCity,Utah.In its extensive operations beyond these points, it uti-lizes the facilities of its three wholly-owned subsidiaries, RussianRiver Stages, Golden Eagle Western Lines, Inc., and IndependentStage Company.The respondent as well as its subsidiaries doesbusiness under the trade name or style of "Greyhound Lines".The respondent is wholly-owned and controlled by the PacificGreyhound Corporation, a Delaware Corporation, that corporationin turn being owned by The Greyhound Corporation, the SouthernPacific Co., The Great Northern Ry. Co., and others.The respond-ent is "closely affiliated with the following Greyhound Systems :Eastern Greyhound Lines, Pennsylvania Greyhound Lines, CentralGreyhound Lines, -Atlantic Greyhound Lines, Capitol GreyhoundLines, Dixie Greyhound Lines, Teche Greyhound Lines, RichmondGreyhound Lines, Northland Greyhound Lines, Southwestern Grey-hound Lines, ... Canadian Greyhound Lines, Ohio Greyhound Linesand Illinois Greyhound Lines. Said affiliation is effectuated throughownership, directly or indirectly,, of voting capital stock by TheGreyhound Corporation, a corporation of the State of Delaware,and the rights and powers arising by virtue thereof are used to pro-mote the operation of the motor carrier companies composing saidGreyhound Lines as distinct, independent enterprises coordinatedwith one another into an integrated system of national transporta-tion ; . . . the business, traffic, interests, and affairs of said Grey-hound, Lines are mutual and common in that they jointly solicit, selland provide transportation, for the continuous carriage of passen-,gers,mail, express and newspapers, and function and.-operate-through. joint traffic, operating and facility arrangements as a system5727-37-vol. 11-29. 436NATIONALLABOR RELATIONS BOARDconstituted of the lines of said motor carriers".3 In 1935 the re-spondent paid, to The Greyhound Corporation the sum of $7200representing a general management fee for supervisory and otherservices.During the year 1935, the respondent transported 5,357,340 pas-sengers, and its passenger-car mileage totalled 25,962,682.On De-.cember 31, 1935, it had in its employ a total of 1239 persons, 502of whom were passenger motor coach operators.Most of the op-erators have regularly assigned intrastate or interstate runs, andthe remainder are "extra" or "on call" operators.The respondent'soperators testified that operators on wholly intrastate runs carrybetween two and five interstate, passengers on each trip.II.ATTEMPTS TO ORGANIZE THE RESPONDENT'S OPERATORS,. AND THERESPONDENT'S REACTIONS THERETOA. Early activity of the BrotherhoodThe Brotherhood is a labor organization, organized "for the pur-pose of uniting Locomotive Enginemen and Hostlers, . . . for theprotection of their interests and the promotion of their general wel-fare ..." It is one of the "Big Four" Railroad Brotherhoods andisunaffiliated with any other labor organization.Although orig-inally designed as an organization exclusively for railroad employees,it has in recent' years allowed motor coach operators to come withinits fold.These operators may join any local lodge of the Brother-hood in their territory and membership entitles them to the identicalprivileges accorded to the railroad employees.Membership in theBrotherhood totals approximately 70,770, only a small number ofwhom are motor coach operators.During July, 1933, shortly after the Brotherhood had announcedits new policy of allowing motor coach operators to join its ranks,about 100 of the respondent's operators went to the San Franciscooffice of C. W. Moffitt, vice-chairman of the General GrievanceCommittee of the Brotherhood on the Southern Pacific Lines, andtold him that they desired to form a union affiliated with the Brother-hood.Permission to file applications for membership in theBrotherhood was immediately given to these men. By the latter partof September, 1933, a great many of the respondent's operators hadfiled such applications with Moffitt.Thereafter organization ac-tivity for the Brotherhood steadily continued.At one time duringthe fall of 1933, 264 of the respondent's 425 operators had signed au-j,$Board Exhibit 3 (2).This is a certified copy of the application of the respondentand its subsidiaries made under oath to the Interstate Commerce Commission, for acertificate to operateas a commoncarrier under the Motor Carrier Act of 1935 DECISIONS AND ORDERS437,thorization certificates empowering the Brotherhood to representthem for the purpose of collective bargaining with the respondent.From the very beginning, the respondent was aware of the activityof the Brotherhood among its operators.Faced with the possibilityof having to deal with the Brotherhood, the respondent immediatelytook steps to defeat the organizing drive. It discouraged member-ship in the Brotherhood by warning its employees that such mem-bership would not be for their best interests.Operators were -urged,-persuaded and coerced to refrain from joining the Brotherhood andthreatened with discharge if they did join. In these and other waysthe respondent made every effort to convey to its operators its open,hostility toward the Brotherhood.To further check the activities of the Brotherhood among itsoperators, the respondent fostered the organization and growthof -the Drivers' Association, Pacific Greyhound Lines, under circum-stances related below(Seefinding III C.).Although a great manymembers of the Brotherhood gave up their membership and joinedthe Drivers' Association as a result of the respondent's activities, theBrotherhood nevertheless continued to organize the respondent's op-erators.'In April,. 1934, confident that its members represented amajority of the respondent's operators, the Brotherhood petitioned'the National Labor Board to conduct an election among the,respond-ent's operators to determine whether it or the Drivers' Associationwas entitled to represent ,the respondent's operators for the purposeof collective bargaining.On April 19, 1934, ten days before thescheduled date of this election, the respondent, as a part of itsintensive campaign to defeat the Brotherhood, called a joint meetingof its operators on Divisions 4, 5, and 6.At this meeting, held atOakland, California,W. E. Travis, president of the respondent,delivered a speech in. which he referred to certain conduct of theBrotherhood as high-handed and selfish, urged the operators torefrain from voting for the Brotherhood, and urged, them to voteinstead for the Drivers' Association.This speech was later mimeo-graphed and sent to officials of the respondent in other divisions withinstructions to bring it to the attention of the operators.This cam-paign of interference by the respondent with the rights of its oper-ators to self-organization resulted in a defeat of the Brotherhood atthe election of April, 29, 1934.After this election the Brotherhoodmovement died down among the respondent's operators.B. Organization of the Brotherhood of Motor Coach Operators , ,6During its intensive campaign to check the activities of the -Broth-erhood, the respondent through its president, indicated that it in ghtnot be as antagonistic or hostile to some other labor organization 438 ;;NATIONAL,LABOR RELATIONS BOARDamong its operators.Aware of this possibility, and being appar-represent them, several of the respondent's operators- organized theindependent Brotherhood" of Motor Coach Operators. in August, 1934,and elected Charles H. Perryman, president, and Milton. L.. Seeman,secretary.Very soon thereafter both Perryman and Seeman weredischarged.Upon their complaint, and after hearing, the old Na-tional Labor Relations Board found that they had, been dischargedbecause of their union affiliation and activities and ordered theirreinstatement.',Perryman .and ,Seeman were, .however;- never 'rein-stated by the respondent.With the discharge, of these two melr theactivities of the Brotherhood of Motor Coach Operators among therespondent's: operators, ceased.C.The renewal of Brotherhood activity after the passage of the ActDuring the latter part of July, 1935, a movement to reestablish theBrotherhood was started, among the respondent's operators.Theprotection guaranteed by the Act prompted several of the respond-,ent's operators at that time to openly engage in organization activi-ties for the Brotherhood.The respondent immediately became awareof this . renewed activity but. did not take strong steps to curb it,apparently believing that the decisive defeat of the Brotherhood inthe election, of April 29, 1934, and, the,. firm entrenchment of theDrivers' Association among its operators thereafter, had created aninsurmountable obstacle to a "come-back"- by the Brotherhood.However, by October, 1935, the Brotherhood had again gained a foot-hold among the respondent's operators.Thereafter, interest in theBrotherhood grew steadily, resulting in a huge increase in member-ship, and a proportionate decrease in the membership of the Driv-ers'Association.By February,' 1936, the Brotherhood had so firmlyreestablished itself as to constitute a threatening force, of concernnot only to the respondent, but to the Drivers' Association as well.III.THE UNFAIR LABOR PRACTICESA. The respondent's continued interference with the rights of itsoperators, after the passage of the ActIn the early stages of the Brotherhood's renewed activity therespondent informed its employees that the Brotherhood was not aproper organization to join.During; this, period the respondent didand ]TiltonL Seeman, 2 N.L.R. B. (Old) 337 DECISIONS AN`D ORDERS439not hesitate to express openly' to its operators its :firm belief in theDrivers' Association and its distrust "of the Brotherhood. -On one occasion during the -fall of 1935, L. D. Jones, the respond-ent's,general manager, addressed a meeting .of the operators.Withrespect to this meeting Warren Macy, one of the operators, testifiedas follows :"Q.What did Mr. Jones say at -that meeting?"A. He first discussed some, of -the working conditions, andthen he told us that he was going to speak to us two ways : Hewas going to speak to us officially, and unofficially."Q. What did he say officially?"A. He said we could join any clanln union we wanted-to; . . ."Q.What did he say unofficially-?"A. . . . first he told us that Mr. Travis had always beenopposed to organized labor; had never dealt with it; and thathe said he would step out of the President's chair .... ratherthan to write a contract with the Brotherhood.He told usthen that he didn't think that we would ever get any benefits bybeing a member of any labor organization."With the growing interest of its operators in the Brotherhood, therespondent intensified its efforts to curb the activities of the Brother-hood.Operators who were members -of the Brotherhood were spiedupon and threatened with discharge unless they discontinued theirmembership in that organization.On November 12, 1935, J. W.'Krug, the responclent's'superintendent of operations, told Les Thomp-son; an operator, that it was "damnable disloyal" for him to bea member of the Brotherhood, and insisted that 'he resign for hisown good. Krug also informed' Thompson that he knew that Thomp-son had been listening to Vincent -R. Sager, another operator, whowas telling "damnable lies" about the president of the Drivers'Association, and that it was "too bad for Thompson".Thereafter,Fancher, the respondent's agent at Santa 'Cruz, California, who wasvery much opposed to the Brotherhood, admitted to Thompson that" he was out to -get all the dope on the 'boys, the drivers 'that "be=longed .to the Brotherhood".'Thompson was 'discharged by Krug on April 23, 1936, allegedlyfor cause. - Several days later, -Fancher informed Thompson that hewas cliseli-argecl 'hot for 'the reasons given by Krug but because ofhis Brotherhood 'membership and 'activities.However, no chargewas filed,.gainst the respondent as a result of this discharge. 440NATIONALLABOR RELATIONS BOARDAt Christmas time, in 1935, Sager presented Jones with a giftfrom the Brotherhood.On January 27, 1936, Jones returned thegift to Sager and in an accompanying communication stated :"... it is very apparent. that some narrow-minded driversare assuming that I am in favor of their joining the Brother-hood.Needless to say, you well know my feelings toward theBrotherhood, or any other organization, so far as our men join-ing it is concerned, as long as they are receiving fair treatmentand good wages.This was fully discussed with you a coupleof years ago, and it should be unnecessary for me to have tosay that I think the boys are making a mistake by associatingthemselves with any organization that is going to require themto pay high dues when the benefits that they might receive wouldbe negligible."(Board Exhibit 29.)By March, 1936, at the height of the Brotherhood activity, therespondent was so violently expressing its hostility toward theBrotherhood, that meetings of the Brotherhood, which had thereto-fore been. conducted openly, were thereafter conducted secretly.Sager testified that the meetings "were not made prominent be-cause we didn't want to put the men on the spot".Membershipin the Brotherhood was also kept secret.At the hearing, the respondent's counsel expressly admitted thatthe respondent had urged, persuaded and warned its operators notto join the Brotherhood.The respondent, however, sought to ex-plain and justify such conduct on-the ground that the Brotherhoodhad at times endeavored to curb the development and extension ofmotor carrier transportation lines by appearing before various com-missions in opposition to applications for franchise and by sponsor-ing and supporting legislation favorable to the railroads and theiremployees and inimical to the motor carriers and their employees.Itmay be that the Brotherhood, in its dual capacity of repre-sentative for the enginemen and firemen employed,in the railroadindustry. and for the motor coach operators employed in the motorcarrier transportation industry, at times finds itself representingtwo groups of employees with conflicting interests.This,,pannot,however, justify the respondent's conduct toward its operators. Inany event, the respondent went farther than, merely conveying., toits operators .the idea that the Brotherhood, represented conflictinginterests.In addition the respondent urged, persuaded - and, warnedits operators not to join the Brotherhood, and threatened them ,withdischarge if they joined or remained members.. By its conduct therespondent, has clearly interfered with, restrained, and coerced itsemployees in the-exercise of the rights guaranteed in Section 7 of theAct. DECISIONS AND ORDERS441B. The discharges1.The discharge of Vincent R. SagerVincent R. Sagerworked for the respondent as an operator onone of its motor coaches running between San Francisco and SanLuis Obispo, in the State of California.He had worked for therespondent since the time of its inception.Previously he had beenin the employ of another motor coach carrier which was absorbedby the respondent when the latter came into existence. Sager'sduties involved acting not only as driver, but as conductor and bag-gageman as well.ISager was one of the men who went to Moffitt in July, 1933, forthe purpose of organizing, among the respondent's operators, aunion affiliated with the Brotherhood.He became a member of theBrotherhood in the early part of September of the same year.From the beginning the respondent was advised of Sager's activi-ties in the Brotherhood.During September, 1933, Jones, the re-spondent's general manager, told Sager that he and the rest of theboys were foolish in entertaining the idea of affiliating with theBrotherhood.On September 28, 1933, shortly after the organization of theDrivers' Association, Travis, having been informed that Sager onship in the Brotherhood. called Sager to his office and asked himwhy he was so antagonistic toward the respondent. Sager relatedhis grievances to Travis, informed him that nothing had been donewith respect to such grievances, and that the Brotherhood was 'beingorganized as an effective instrument to deal with the respondent.Travis then stated that he would rather deal with any other labororganization than with the Brotherhood.On this occasion Sagerturned down Travis' offer to "talk to the boys with reference to thecompany union" in return for certain favors. Travis then sent Sageraway with the following words : "... It is very plain to me ifI had solicited you to assist in the formation of this company unionbefore the Brotherhood secured your services, it is very evident thatwe wouldn't have the trouble that we are having now."On October 3, 1933, after having been prevailed upon to sign anapplication for membership in the Drivers' Association,5 as well asa blank authorizing the respondent to deduct membership dues,Sager was called to Travis' office.There, in Sager's presence, tworepresentatives of the Drivers' Association informed Travis that5This application,although directed to the Employees'Association Pacific GreyhoundLines, the predecessor of the Drivers' Association, was actually an application formembership in the Drivers' Association. 442NATIONAL LABOR RELATIONS BOARDSager "had signed a company union blank".At that time Travisstated that it was necessary that "all get behind the company unionand put it over before the Brotherhood got in".While in Travis'office,Sager was prevailed upon to sign his name to a telegramaddressed to Warren Macy, the key-man in the Brotherhood at LosAngeles.This telegram contained obvious untruths with respect tothe membership in the Drivers' Association and urged Macy to gethis division in line for that organization.Shortly thereafter Sagerwas called from Travis' office to answer a phone call from his wife.When he returned he told Travis that his wife "had threatened toput his clothes out in the hall" if he joined the Drivers' Associationand asked Travis to withdraw his application for membership in thatorganization.The next day, Travis called Sager's wife to his officeand told - her that anyone who did not work in harmony with hisplans for a company union would have to be eliminated'During the following months Sager openly engaged in.organi-zation work for the Brotherhood, laying off from work at times todo so.Although lay-offs for any reason had theretofore been freelyallowed, the respondent issued a notice on November 27, 1933, criti-cizing its operators on assigned runs for indiscriminate lay-offs.Thereafter, although indiscriminate lay=offs were still allowed in thecases of other operators, Sager's requests for lay-offs were refused.About this time Sager was also constantly reminded by Krug thatunless he "kept his nose clean" he would be let 'out. Sager wassuperior in all respects to the average operator employed by therespondent; the admonition could not have referred to the perform-ance of his duties as an operator. F. B. Lyons, an operator employedby the respondent and an intimate friend of- Sager, testified that inDecember, 1933, Krug, the respondent's superintendent of operations,said to him that Sager "has got a desk in the Brotherhood office, itwon't make any difference whether he loses his job or not".ties ceased.However, in late July, 1935, Sager again became activeand began soliciting for the Brotherhood among the operators onDivisions 4, 5 and 6.Most of his work for the Brotherhood was car.ried on by him on his regularly assigned relief days.On severaloccasions, however, he took leave from his work in order to- carryon his organizing activities.The respondent never complained toSager that his work for the Brotherhood was interfering with hiswork as an operator.'On August 29, 1935, Jones called Sager to his office and told himthat he had heard that "this Brotherhood 'activity was under waymitted that, the Brotherhood was active again and that he was in the DECISIONS AND ORDERS443midst of that activity.Jones then stated that Sager and the restof the operators "were foolish for entertaining the Brotherhood idea".On September 3, 1935, Krug called Sager with respect to the lossof a piece of freight. Sager disclaimed fault stating that he didnot remember hauling the item.However, because the claimamounted to only $4.40, Sager paid the amount to Krug in full set-tlement.On this occasion Krug accused Sager of taking an activeinterest in the Brotherhood and reminded him of a promise whichKrug claimed he had made after the election of April 29, 1934, toconsider the Brotherhood "a closed book". Sager denied that he wasvery active in the Brotherhood and further denied having madeany promise to forget about the Brotherhood.When Sager leftKrug's office, he was warned that he would be held to his promiseto consider the Brotherhood "a closed book".Shortly after this conversation with Krug, M. W. Woods, therespondent's head agent at San Jose, told Sager that he was "on thespot".Sager testified that Woods discussed his organizing activi-tieswith him, and that "Mr. Woods told me that I was walkingon thin ice and I would have to walk a pretty straight line becausehe had been instructed to turn me in for any violation of the rulesor regulations of any kind".On October 7, 1935, Sager applied to the respondent's dispatcherto be relieved on the two following days.The dispatcher informedSager that there were plenty of "extra" men available and that hecould see no reason why he could not be relieved, but that Sagerwould have to take up the matter with Krug.When, later the sameday, Sager saw Krug, he was told that under no circumstances wouldlie be allowed to have the time off.In January, 1936, Sager was elected chairman of the drivers' divi-sion of Lodge 91 of the Brotherhood. Thereafter he took an evengreater interest in the organization of the Brotherhood.At 5: 30 P. M. on March 7, 1936, the respondent's dispatcher atSan Francisco called upon Sager to make an extra run to the Tan-foran race track.Sager informed the dispatcher that he had hadno sleep since his last scheduled run which had elided late in themorning of the same day, and that he was tired. Sager testifiedthat after the dispatcher insisted that he make the run, he agreed,because he was fearful that his refusal might be looked upon as anact of insubordination.Sager proceeded to Tanforan where hepicked up a load of passengers and started back to San Francisco.On the way back to San Francisco, his coach collided with the rearend of an automobile driven by one Lew Harnish, resulting in, aproperty damage claim of $55.00 against the respondent. 444NATIONAL LABOR RELATIONS BOARDImmediately upon his arrival at San Francisco Sager submitteda form report of the collision along with a statement of the factsand circumstances surrounding the collision, to Krug's secretary.The latter thereupon phoned Krug to find out whether Sager wasto "to go or not".Krug told his secretary that Sager was to betaken out of service, and the secretary so advised Sager.That night Krug and Earl Hensley, the respondent's claim andsafety manager, went to the scene of the collision with a flashlightto investigate.There they found skid marks which they claimedwere made by the motor coach driven by Sager. On the followingday Krug went to the scene of the collision to survey the ground andto take pictures.Later on the same day lie read the form report andthe accompanying statement submitted by Sager.Krug thereaftermade up his mind that Sager was responsible for the collision.Atthe hearing Krug testified that his belief that Sager was guilty ofnegligence and totally responsible for the collision was based uponthe facts stated in the report to the effect that at the time Sager'sattention was first called to danger of accident he was 75 feet awayfrom the point of the accident, was then traveling at a speed of 40miles an hour, and applied his brakes when approximately 75 feetfrom the point of accident.The report, however, further disclosedthat the motor coach driven by Sager was proceeding in the thirdlane of a six-lane high-way ; that Harnish's car was proceeding inthe same direction in the outside line; that just before the collisionHarnish's car "cut at an angle of forty-five degrees across the secondlane into the third lane" and there stopped abruptly in the directpath of the inotor coach driven by Sager.On March 9, 1936, Krug called Sager to his office for the purposeof examining the form report and statement concerning the colli-sion that he had submitted on March 7, 1936.After examining thereport and statement made by him, Sager was told to lay off andwait until the respondent's insurance department submitted its re-port on the collision, at which time he would be told whether or nothe was to remain in the respondent's employ.On the afternoon ofthe same day, before having completed its investigation, the re-spondent, through Hensley, settled with Harnish the claim arisingout of the collision.At the time of this settlement Hensley hadbefore him the conflicting statements of Harnish and Sager as tothe cause of the collision.°Although Krug had full authority to hire and discharge, he dis-cussed Sager's case with Travis on March 11, 1936. The latter agreedOIn his report of the collision,I3arnish stated that he had given proper notice of hisintention to make a turn to the left across the second and third lanes, and that hehad not come to an abrupt stop while crossing lane three. DECISIONS AND ORDERS445with Krug's conclusion that Sager was responsible.Krug testifiedthat he discussed Sager's case with Travis because he knew thatSager had had numerous conferences with Travis concerning theBrotherhood.On the same day, Travis called Hensley and askedhim for his opinion as to Sager's responsibility and was told that"it appeared" as though the respondent was legally liable; the in-ference was that Sager was negligent.When Hensley told Travisthat the claim arising out of the collision had already been settledbut that not all of the witnesses had been interviewed, Travis or-deredHensley to get statements from all of the witnesses.Thestatements which were later secured were conflicting as to the causeof the collision.On March 13, 1936, after Hensley had made the same report toKrug that he had made to Travis, Krug called Sager to his officeand discharged him because of "full responsibility for the accidentand speeding."Krug told Sager that he had nothing to do withthe discharge, orders having come from the head office.When askedto sign a notice of termination of employment, required under theCalifornia law, setting forth as the cause for the discharge the rea-sons given by Krug, Sager refused, because he felt he was being dis-charged for his activities in the Brotherhood and not for the rea-sons stated in the notice.Hensley testified that rear-end collisions were looked upon by therespondent as "of very grave importance", but that such accidentsdo not in and of themselves constitute an offense warranting dis-charge.He further testified that whether or not a man is to be dis-charged as an immediate consequence of a rear-end collision dependsupon his past record.At the time of the collision Sager had driven between 450,000 and500,000miles for the respondent.His accident record, includingthe collision of March 7, 1936, was one chargeable accident for every150,000 miles of driving.The respondent considers one chargeableaccident for every 100,000 miles of driving a good record.On manyoccasions the respondent has awarded Sager with tokens of meritfor his splendid record as a driver.As late as November, 1935,Sager was awarded a placque for having completed one year ofdriving without an accident. In December, 1935, Sager received a'bonus based upon his good driving record.Immediately after his discharge, Sager made several unsuccessfulattempts to talk to Travis.On March 18, 1936, Travis finally agreedto see Sager.On that day Sager went to Travis' office and thereoutlined in detail the facts surrounding the collision of March 7,1936, only to be told by Travis that he was not discharged becauseof that collision but because of the multiplicity of accidents in gen- 446NATIONALLABOR RELATIONS BOARDeral during the course of his employment. - Before this time no onehad-ever told Sager that he vas, having too many accidents.,On April 2, 1936, Sager was given a certificate of service by, therespondent which stated that he' had been "discharged-. for , responm.,sibility of accident."A certificate of service is given to every em-ployee who leaves the respondent's employ.Since the date of hisdischarge, Sager has tried to secure other employment but withoutsuccess.At the time of his discharge he worked approximately 26days a month and earned an average daily wage of $7.97.2.The discharge of Henry A. CamyHenry A. Camyworked for the respondent as an operator on oneof its motor coaches running between Los Angeles and Fresno, inthe State of California.Like Sager, Camy, had worked for the.re-spondent since its inception and before that time had worked for amotor coach carrier absorbed by the respondent when the latter cameinto existence.As an operator Camy's duties were the same asthose of Sager.Camy joined the Brotherhood in the fall of 1933.On October13, 1933, J. H. Hodge, the, respondent's assistant general manager,asked Camy whether he was a member of the Brotherhood, andCamy answered that he was. Several days later Hodge called Camyto the respondent's depot at^ Fresno and there had him execute aninstrument addressed to the Brotherhood, whereby he revoked thepower of attorney to represent him in all matters pertaining to em-ployment, wages and working conditions, previously given by him tothe Brotherhood.With respect to the pressure put upon him toexecute the instrument, Camy testified : "Well, I figured that if Iwant to hold my job I had better sign it."When the Brotherhood renewed its activities among the respond.ent's operators after the passage of the Act, Camy rejoined the-or-ganization.Thereafter he took a very active interest in its affairs,talked to the respondent's operators "trying to get them to join",and openly distributed applications for membership.He was Macy's"right hand man" in organizing the respondent's operators in the,south.On March 7, 1936, on his run between Plaza Junction and Fresno,,Camy lost a piece of freight.On this run Camy was instructing astudent driver as well as performing his regular duties. In the con-fusion of loading and unloading, the piece of freight involved wasleft on the running board of the motor coach and was lost en routebetween Plaza Junction and Fresno.Although the respondent madeCamy,pay for the loss of this item, it did not follow its general prac-tice in such cases of 'giving him demerits and thus reducing his bonus. DECISIONS AND ORDERS447During the first days of May, 1936, Camy was particularly active insolicitingmemberships in the Brotherhood among the respondent'soperators in the south.On May 4, 1936, upon completing his 'runfrom Los Angeles to Fresno, Camy was accused by Hodge of havinglost a valuable letter on the same run on May 2, 1936:Hodge at thattime told Camy that the letter had been found by another driver atGreenfield Corners en route between Los Angeles and Fresno.Hodgealso called Camy's attention to the fact that this was his second losswithin a relatively short period of time and stated, "I guess I willlay you off for a couple of days-; come back and see me in a couple^ofdays:'IOn May 6, 1936, Camy reported back to Hodge. At that timeHodge discharged Camy,, assigning as the reason the fact he had lostthe piece of freight and the valuable letter "too close together".Hodge then told Camy that the company would not stand for so many,losses and that his discharge was not the .result of persona,griev-ances.Hodge added:, "If you want a recommendation, I will give itto you. If,you want to go to work anywhere,else, I will give youa recommendation-,any time."Before leaving Hodge's office Camysigned a. notice of termination of' employment prepared by Hodge'ssecretary which.set forth "failure to properly perform driving duties"as the cause of his discharge.-Previous to the loss of the piece of freight on March 7, 1936,Camy's services had apparently been satisfactory.Nothing to thecontrary was shown'by the respondent.As late as March 25, 1936,,the respondent wrote Camy commending him upon his accident rec-ord.,On May 12, 1936, Camy was given his certificate of service bythe respondent, which stated that he had been discharged for "fail-ure to properly perform driving,duties", and stated further that hisservices had been "generally satisfactory".At the hearing Hodge testified that he had discharged Camy"mostly on account of insubordination" and that the reason hedid not so state in Camy's certificate of service was that he did notwant "to put something in there that may hurt him". According toHodge, Camy's insubordination consisted of a remark made at thetime he told Camy he would have to lay him off for losing the valu-able letter.This remark was, "You're the boss, go ahead and fireme."Hodge stated that but for this insolent remark, Camy wouldnot have been discharged.Hodge admitted that Camy's remark hadnot been made as a challenge, and that during his 11 years of servicehe had been "a very peaceful chap" and had never been insolent orinsubordinate before.Since his discharge Camy has made no effort to be reinstated.Hetestified that he had not done so for two reasons : (1) one of the 448 ..respondent's operators had told him that Hodge had stated that itwould be useless for him to try to get his job back, and (2) he knewthat Sager had been unable to get his job back, and felt that it wouldalso be useless for him to try.At the time of his discharge Camy earned an average daily wageof $7.65 and worked approximately six days every week. Since hisdischarge he has earned about $75.00 per month operating a standin a hotel.Immediately after Camy's discharge, Brotherhood activity amongthe respondent's operators ceased.The operators felt that such ac-tivity would result in their discharge as it had in the cases of Thomp-son, Sager, and Camy.3.Conclusions with respect to the dischargesOn the basis of the facts found above, it must be concluded thatSager and Camy were discharged because of their membership in andtheir activities for the Brotherhood.Their activities for theBrotherhood were not a secret as far as the respondent was con-cerned.Sager and Camy both openly professed their membershipand vigorously carried on their organizing activities under the eyesof the respondent's officers.They were both key-men in theBrotherhood, Sager in the north and Camy in the south. The re-spondent admits its bitter hostility toward the ' Brotherhood, andthe,'-facts found above show that this hostility expressed' itself inmany ways and on different occasions extending over a long periodof time.As far back as 1933, the respondent was looking for-an oppor-tunity, to discharge Sager.No opportunity to do this presented it-self prior to the election of April 29, 1934.Thereafter, until July,1935, there was no need to discharge him, the Brotherhood threathaving been removed.With the renewal of the Brotherhood activityafter the passage of the Act, the respondent was again seeking torid itself of Sager, because of his renewed activities in the Brother-hood.This fact is evidenced by Krug's statement to Sager that hewould hold him to his promise to forego all activities in the Brother-hood.As we have seen, Sager denied having made this promise andcontinued such activities.Thereafter, Sager submitted to certainhardships in order not to give the respondent any cause for dis-charging him.Then came the collision of March 7, 1936, followedby Sager's discharge several days later.The avidity with whichKrug investigated this collision, the unusual procedure employed byhim in determining whether Sager was negligent, and the unusualhaste with which he made up his mind that "Sager must go", along DECISIONS AND ORDERS449,With all of the aforementioned facts, go far to support our conclu-sion with respect to Sager's discharge.The assignment of three successively different reasons for Sager'sdischarge tends to show that the, respondent had no fixed reason at.all for such.discharge other than his Brotherhood activity. In viewof the conflicting testimony of witnesses concerning the cause of thecollision of March 7, 1936, the respondent could. not have had tenablegrounds for discharging Sager for "full responsibility of accidentand speeding".Although the respondent has in some cases, in thepast, discharged operators for rear-end collisions, discharge is notthe general rule in such cases unless the operator's general recordis bad.NeitherKrug nor Travis assigned a bad general record as thecause for discharge.Furthermore, Sager's employment history, asevidenced by Board Exhibit 46 containing a full picture of hisrecord, could not have entered into the respondent's determination todischarge him.This history was not prepared by the respondentuntil several weeks after Sager's discharge.Thus Travis' later as-signment of "multiplicity of accidents" as the reason for Sager'sdischarge was not based on facts known to him at the time of dis-charge since, he then had no complete record of Sager's accidents.In any event,, Sager's employment history reveals that he had hadonly three chargeable accidents during the entire term of his em-ployment, and only a few chargeable infractions of the respond-ent's rules, a far better record than that which the respondent ex-pects its operators to maintain.. Furthermore, Hensley testified thatSager could not be regarded as being "accident prone".The third reason given for the discharge of Sager, namely "fullresponsibility of accident", drops speeding entirely as a partial cause-of discharge.Nothing need be said regarding the matter of speed-ing, the respondent having effectively removed speeding as a causeby its own statement of the cause of Sager's discharge.In Camy's case, also, the respondent has assigned three succes-sively different reasons for his discharge.The first reason assignedwas that Camy lost the piece of freight and the valuable letter "tooclose together".Camy admitted having lost the piece of freight.From his testimony it might be concluded, however, that this itemwas lost not as a result of his carelessness but rather as a result ofthe confusion incident to being overburdened with extra duties onthe run on which the loss occurred.However, even assuming thathe was negligent in losing the item, he paid for the loss, no demerits,were assessed against him by the respondent, and the matter wasapparently, closed.According to the respondent, the alleged loss ofthe valuable letter occurred about two months later.Camy knew 450NATIONALLABOR RELATIONS BOARDnothing of the loss of this letter other than what Hodge told himon May 4, two days after the alleged loss. Since Hodge claimedthat it had been found on his Los Angeles to Fresno run, Camyapparently believed that the letter was lost by him.At the hearing, the respondent introduced the letter, which wasdestined to go to San Francisco, but did not produce the person whofound the letter, nor did it show that Camy was the only operatorwho drove on the Los Angeles to Fresno run on May 2 and whocould have lost it.Moreover, although the respondent keeps a recordof all items of mail, freight, and express carried by its operators,no such record was introduced by the respondent to show that Camyhad ever received the letter in question.The respondent's practiceof having the connecting operators examine the waybills and checksuch waybills with the actual mail and express in the motor coach,would in our opinion have disclosed any loss when Camy turnedover his motor coach to the connecting operator who took it on toSan Francisco.Camy testified that the connecting operator had"signed for everything" at Fresno after checking his load; this indi-cates that Camy had turned over everything to that ' operator aftercompleting his run.The respondent introduced no record to con-tradict Camy's statement that the connecting operator at Fresno"signed for everything".These considerations would seem to indi-cate that Camy'did not lose the valuable letter.The assignment of "failure to properly perform driving duties"entirely disregards Camy's good record as a driver.What wasmeant by this phrase was not niade clear to Camy at the time of hisdischarge.Its vagueness indicates the respondent's desire to includeevery' conceivable fault within its scope.At the hearing, the re-spondent brought forth no circumstances other than the loss of theitem of freight and the alleged loss of the letter to prove that Camyhad failed to properly perform driving duties.Under the circum-stances, we must conclude that the respondent's assignment of "fail-ure to perform driving duties" as the. reason for Camy's dischargeis not grounded in fact.The reason given for Camy's discharge by Hodge at the hearing,namely, "insolence and insubordination", must be looked upon as ' amere afterthought.The words in themselves, which Hodge claimedconstituted the insolence, indicate that they were not intended tochallenge the authority of Hodge. 'The long friendship betweenHodge and Camy, and the long years of peaceful relations betweenthem, indicate that Hodge could not have regarded Camy's remarksas insolent.We cannot believe that insolence and insubordinationwere factors in "Camy's discharge; firstly, because discharge did notfollow until several days after the alleged insolence and insubordina- DECISIONS AND ORDERS451tion,and secondly,because no mention of insolence and insubordina-tion as a reason for Camy's discharge was made to him at the time hewas discharged.The above considerations throw great doubt upon the sincerity andvalidity of the reasons advanced by the respondent for the discharges.This doubt, in addition to the followingconsiderations-namely, thatthe respondent was avowedly hostile to the Brotherhood and all ofitsmembers, that the discharges took place at the height of theBrotherhood activity,that the respondent values its operators very.highly since each operator represents an investment of $1500.00 intraining and experience,that good operators are hard to find, that itand that in all cases the respondent's officers are instructed to resolve.all -doubts in favor of the' einployee-firmly support our conclusionthat Sager and Camy were discharged not for any reason associated-with the performance of their duties,but rather because of theirmembership in and activities for the Brotherhood.By the dischargeof Sager and Camy, the respondent has discriminated against its op-,erators inregard tohire and tenure of employment,thereby discour-aging membership in the Brotherhood, and has interfered with, re-strained,and coerced its operators in the exercise of therights guar-anteed in Section 7 of the Act.C.The respondent's domination of and interference with the forma-tion and administrationof Drivers'Association,Pacific GreyhoundLines, and its contribution of financial and other support theretoOn August 30, 1933, the respondent conducted an election amongits employees on all of its divisions for the purpose of choosing rep-resentatives to deal with it.Thereafter the representatives chosenby its operators were invited to meet with the respondent's officers atSan Francisco,California.Transportation was provided for theserepresentatives and they met with the respondent without loss of pay.At this'meeting Travis addressed them as follows:"Boys, you can doas you please.It is your privilege to form any organization that youwish, or join any organization that you wish;but I believe, for yourbenefit, that if you have an organization of your own that you cando better,and that it will help you out more than going in some out-side organization that don't know anything about the bus business."Responding to this coercion these representatives agreed to form theirown labor organization if, they could get some help in drawing up itsconstitution and by-laws.Travis then informed them that any of.the respondent's officers were at their service.Under the guidance ofand with the aid of the respondent's officers these representatives5727-37-vol a30 452NATIONALLABOR RELATIONS BOARDimmediately drew up a constitution and by-laws governing the newlabor organization, Drivers' Association, Pacific Greyhound Lines,and a working agreement between that organization and the re-spondent.In accordance with the provisions of the constitution andby-laws these representatives automatically assumed control of theDrivers' Association.Having thus dominated and interfered with the formation of theDrivers' Association the respondent thereafter dominated -and-, inter-fered with its administration and fostered its existence by manydevices.The record is replete with testimony showing that Traviswas as active in promoting membership in the Drivers' Association.aswere the representatives of the organization. In its efforts to,establish the Drivers' Association the respondent left no stone un-turned; operators on the various divisions of its lines were urged,persuaded, threatened, and coerced into joining.The Drivers' Association, still in existence at the time of the hear-ing, and functioning under the original constitution and by-lawsdrawn up in 1933, claims a membership of more than 400.ArticleI of its constitution and by-laws reads as follows : "This Associationisorganized by the Drivers of Pacific Greyhound Lines, Inc. forthe purpose of providing adequate representation for them in allmatters pertaining to their welfare, and for the purpose of fosteringa spirit of cooperation between the Drivers and the Company."Themanaging body of the Drivers' Association, the Board of Governors,is composed of eight representatives, one from each of the respond-ent's divisions.According to Article IV, Section 1, of the consti-tution and by-laws, only "members in good standing . . . whohave to their credit one or more years of active service as a driverfor Pacific' Greyhound Lines, Inc., and who are American citizens,21 years of age or over", are eligible to become representatives.Article III, Section 3, provides for the signing of a deduction orderby members, authorizing the respondent to deduct membership duesfrom_their-salaries. _ In accordance with this prov_isio'n of the con-stitution and by-laws the respondent collects dues for the Drivers'Association and deposits the amounts collected to that organization'saccount-The working agreement in effect at the time of the hearing betweenthe Drivers' Association and the respondent consists of the originalagreement drawn up in 1933, various amendments thereto also drawnup under the guidance of and with the aid of the respondent's officers,and certain rules and regulations issued by the respondent, interpret-ing and modifying the provisions of the original agreement and theamendments:Under the terms of this so-called agreement any oper-ator'"who considers that an injustice has been done him'in any mat- DECISIONS AND ORDERS453ter" may appeal first to his supervisory officer and then to the presi-dent of the respondent, but in "all cases the decision of the presidentshall be final".Such appeals may only be made personally orthrough a representative of the Drivers' Association.Arbitration-isprovided for by the working agreement only in cases where theparties disagree as to the proper meaning or application of any pro-vision of the agreement.The provision for arbitration has, however,never been called into use.Meetings of the members of the Drivers' Association with their.-divisional representatives are not regularly called.On some divisionsno meetings have been held for over a year; on others, none for a-period of months.When meetings are held the individual membersof the Drivers' Association have no voice in the determination of anypolicies.The respondent's officers frequently attend and addressthese meetings and exert their influence upon the members and rep-resentatives attending.Characteristic of these meetings is the meet-ing called by the Drivers' Association during August or September,1935.At this meeting, called for the purpose of discussing workingconditions, Hodge presented a plan proposed by the respondent, theparticulars of which it is not necessary to discuss here, but the neteffect of which was to favor the respondent's "Guarantee Men" to thedetriment of the operators on its "On Call Board".Warren Macytestified at the hearing that there was no need for such a plan at thetime it was proposed.The members of the Drivers' Association atthemeeting unanimously voiced their disapproval of this plan.When it was suggested that a vote be taken, Hodge arose andinformed the members present that "if Mr. Travis wanted it to gothat way it would go that way, regardless of all the voting thedrivers did at the meeting there".No vote was ever taken on theproposal, but the plan was nevertheless put into effect by the respond-ent, and was still in effect at the time of the hearing.The respondent's minor officials attend the meetings of the Drivers'Association and take notes of the proceedings.The respondent sup-plies the Drivers' Association' with secretarial help not only for thepurpose of recording the minutes of meetings but for other purposesas well, and permits the Drivers' Association to use its stationery andbulletin boards.Suitablemeeting quarters are provided by therespondent for the Drivers' Association in its terminals on its variousdivisions.Members of the Drivers' Association suffer no loss of payfor time spent at these meetings.Representatives of the Drivers'Association receive their regular pay when attending to the affairs ofthat organization.The respondent in addition furnishes transporta-tion to the representatives when the affairs of the Drivers' Associa-tion make travel necessary.Members of the Drivers' Association, 454'`NATIONAL'LABOR RELATIONS BOARDizing activities during working hours without loss of pay.The respondent takes an interest in the elections conducted by the'Drivers' Association and advises its employees as to who are the bestcandidates.Just before the Drivers' Association election of Decem-ber, 1935, Fancher, the respondent's agent at Santa Cruz, advisedLes Thompson to vote for one Martin rather than for Wallich, thelatter being a Brotherhood Iran.It is clear that the respondent, prior to July 5, 1935, created theDrivers' Association, fostered its existence and dominated its ad-ministration.A review of the findings of fact set forth above leadsus to the inescapable conclusion that the respondent has, since July5, 1935, done everything within its power' to keep that organizationalive and to interfere with and dominate its administration.The fundamental structures upon which the Drivers' Associationdepends for its existence, the constitution and by-laws and the so-called working agreement with the respondent, are the creation ofthe respondent.By these instruments the respondent continues toforce its operators to accept the type of representation which it hasdictated.Such representation is obviously inadequate. "Outsiders"are not recognized by the respondent.As a result the respondent'soperators are compelled to deal with the respondent through repre-sentatives admittedly inexperienced in matters of collective bargain-ing.An example of how this system of representation works inpractice is furnished by the experience of the Los Angeles operators,who, despite all their efforts, have been unable to effect adjustments.of long-standing grievances.Although the members and represent-atives of the Drivers' Association have frequently appealed to therespondent, only minor concessions have been obtained.One of therespondent's officials testified that when the respondent and the mencannot agree on a certain matter, thestatus quoremains, and theDrivers' Association neither does nor can do anything about it.The so-called working agreement between the Drivers' Associationand the respondent is in effect not an agreement at all.Although itprovides that it shall remain in effect for a certain period of time andthat it may be changed only by mutual consent of the parties, itsterms apparently do not bind the respondent.Witness to this effectare the rules and regulations issued by the respondent from time totime interpreting and modifying various provisions of that instru-ment; also the plan proposed by the respondent in August or Septem-ber, 1935, which, although objected to by the members of the Drivers'Association, was put into effect by the respondent over their objec--Lions.Furthermore, the provision of the working agreement making DECISIONS AND ORDERS455the decision of the president of the respondent final in any appeal,concentrates all the power over the destiny of its employees in therespondent's hands.The presence of the respondent's officers at the meetings of theDrivers' Association, "taking notes of the proceedings" and joiningin the discussion of working conditions and proposals for changes inthe so-called working agreement, exerts a powerful pressure uponthe members and representatives to do as the respondent bids.Therespondent's zealous interest in the affairs and the expansion of theDrivers'Association has made it apparent to the operators thatthis is the organization which the respondent favors and which itwould be wise to join.By gratuitously supplying the Drivers' As-sociation with secretarial help, stationery, and meeting places, bysupporting its members and their representatives while engaged inits affairs by payment to them of their regular wages, and by col-lecting the dues of the Drivers' Association, the respondent hasclearly identified itself with that organization in the eyes of itsoperators and has impaired the bargaining power of the Drivers'Association by placing it in the position of a debtor.Under suchcircumstances the respondent's operators are not free to exercise therights guaranteed by the Act.On the basis of the aforementioned facts we conclude that therespondent has interfered with and dominated the formation andadministration of the Drivers' Association, has contributed financialand other support thereto, and has thereby interfered with, re-strained, and coerced its operators in the exercise of the rightsguaranteed in Section 7 of the Act.There can be but one way ofremedying the unlawful conduct in this case and that is by order-ing a complete withdrawal of all recognition by the respondent ofthe Drivers' Association as the representative of its operators, inaddition to ordering the cessation of such interference, domination.,and support.What we ,saidIn the Matter of Wheeling Steel Cor-poration and The Amalgamated Association of Iron, Steel and TinWorkers of North America et al.,Case No. C-3, decided May 12, 1936(1 N. L. R. B. 699, 710), is particularly applicable here:"Simply to order the respondent to cease supporting and inter-fering with the Councils would not set free the employee'simpulse to seek the organization which would most effectivelyrepresent him.We cannot completely eliminate the force whichthe respondent's power exerts upon the employee.But theCouncils will, if permitted to continue as representatives, pro-vide the respondent with a device by which its power may nowbe made effective unobtrusively; almost without further action 456NATIONALLABOR RELATIONS BOARDon its part.Even though he would not have freely chosen theCouncil as an initial' proposition, the employee, once having.chosen, may by force of a timorous habit, be held firmly to hischoice.The employee must be released from these compulsions.Consequently the respondent must affirmatively withdraw recog-nition from the Departmental and General Councils, as organ-izations, for the purpose of collective bargaining upon behalf ofits employees."IV. EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe respondent is engaged in the operation of an extensive inter-statemotor carrier transportation system, which operates as anintegral part of a nation-wide system. Its operators employed onwholly intrastate runs as well as its operators on interstate runsare engaged in the operation of instrumentalities of interstatecommerce.As we saidIn the Matter of Pennsylvania Greyhound Lines,Inc.,Case No. C-1, decided December 7, 1935 (1 N. L. R. B. 1, 42)"Interference with the activities of employees in forming orjoining labor organizations results in strikes and other forms ofindustrial unrest which in the field of transportation have theeffect of impairing the safety and efficiency of the instrumen-talities of such transportation.About50o%oof the strikes andlock-outs that occurred in the motor transportation industryfrom January, 1935 to July, 1935, inclusive, involving 32,732 em-ployees and 162,721 man-days of idleness, arose over the issueof employeeorganization.It is common knowledge that inthe industrial scene numerous and prolonged strikes have re-sulted from denial by employers of the rights now guaranteedby Section 7 and from their interference with employees at-tempting toexercisesuch rights ((1934) 39 Monthly Labor.Review No. 1, p. 75, Table 9). The ,Board cannot be blind tosuch knowledge or fail to realize the disruption of commercethat results from such strikes and unrest.The motor trans-portation industry has achieved an important place in the trans-portation systems of this country and it is the desire of Con-gress to prevent the interference with transportation and theimpairment of the safe and efficient operations of its instrumen-talities that results from such strikes and unrest.It is signifi-cant that, unlike the parallel legislation in the railway field,there are no provisions for collectivebargaining and employeefreedom of organization and representation in the recent MotorCarrier Actof 1935, imposing federal regulationof interstate DECISIONS AND ORDERS457motor transportation.The omission was succinctly explainedon the floor of the Senate by Senator Wheeler, Chairman ofthe Committee on Interstate Commerce, on the ground that theWagner Act then before Congress would cover the field ofmotor transportation and that therefore such provisions neednot be incorporated in the Motor Carrier Act (Gong. Record,74th Congress, 1st Session, Vol. 79, p. 5887)."On the basis of all of the aforementioned findings of fact we con-clude that: (a) the respondent's operations occur in the course andcurrent of commerce among the several states; and (b) on the basisof experience in the motor carrier transportation and other indus-tries, the respondent's conduct, and each item of such conduct, bur-dens and obstructs commerce and tends to lead to labor disputesburdening and obstructing commerce and the free flow of com-merce, by impairing the efficiency, safety and operation of instru-mentalities of commerce.CONCLUSIONS OF LAwUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law.1.The Brotherhood of Locomotive Firemen and Enginemen isa labor organization, within the meaning of Section 2, subdivision(5) of the Act.2.The Drivers' Association, Pacific Greyhound Lines, is a labororganization, within the meaning of Section 2, subdivision. (5) ofthe Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.4.By discriminating in regard to hire and tenure of employmentof its operators, thereby discouraging membership in the Brother-hood of Locomotive Enginemen and Firemen, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8, subdivision (3) of the Act.5.By dominating and interfering with the formation and admin-istration of Drivers' Association, Pacific Greyhound Lines, and bycontributing financial and other support thereto, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8, subdivision (2) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act. 458NATIONALLABOR RELATIONS BOARDORDER '.On the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions-Act, the National Labor Relations Board hereby orders that therespondent, Pacific Greyhound Lines, Inc., its officers and agents,shall:1.Cease and desist :(a)From discouraging membership in the Brotherhood of Loco-motive Enginemen and Firemen, or any other labor organizationof its operators, or encouraging membership in the Drivers' Associa-tion,Pacific Greyhound Lines, or any other labor organization ofits operators, by discriminating against its operators in regard tohire or tenure of employment or any term or condition of employ-ment ;(b)From dominating or interfering with the administration ofthe Drivers' Association, Pacific Greyhound Lines, or with the forma-tion or administration of any other labor organization of its opera-tors, and from contributing financial or other support to the Drivers'Association, Pacific Greyhound Lines, or any other labor organiza-tion of its operators, except that nothing in this paragraph shallprohibit the respondent from permitting its operators to confer withit during working hours without loss of time or pay;(c)From in any other manner interfering with, restraining, orcoercing its operators in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Vincent R. Sager and Henry, A. Camy immediateand full reinstatement to their former positions, without prejudiceto any rights and privileges previously enjoyed by them :(b)Make whole Vincent R. Sager and Henry A. Camy, and eachof them, for any losses of pay they have suffered by reason of theirdischarge, by 'payment to each of them, respectively, of a sum ofmoney equal to that which each of them would normally have earnedas wages from the date of his discharge to the date of the respond-ent's offer of reinstatement, computed at the average weekly earn-ings of each for six months immediately preceding such discharge,less the amount earned by each since the date of his discharge ;(c)Withdraw all recognition from the Drivers' Association, Pa-cific Greyhound Lines, as the representative of its operators for the DECISIONS AND ORDERS459purposes of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions ofwork; and completely disestablish the Drivers' Association, Pacific'Greyhound Lines as such representative;(d) Immediately notify each and every one of its officers andagents in each of its divisions as well as each and every one of therepresentatives of the Drivers' Association, Pacific Greyhound Lines,that the Drivers' Association, Pacific Greyhound Lines, is so disestab-lished and that it will refrain from any recognition thereof ;(e)Post notices to its operators in conspicuous places in all of itsterminals on each of its divisions stating: (1) that the Drivers' Asso-ciation, Pacific Greyhound Lines, is disestablished as the representa-tive of its operators for the purpose of dealing with it with respectto grievances, labor disputes, wages, rates of pay, hours of employ-ment, or conditions of work, and that it will refrain from any recog-nition.thereof; (2) that it will cease and desist in the manner afore-said; and (3) that such notices will remain posted for a period ofat least thirty (30) consecutive days from the date of posting.